DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/014/2019 and 03/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 20-38 have been examined.
	Claims 1-19 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "the limiter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Based on the current dependency from claim 25, which does not discloses limitation “limiter”. Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-38 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Benyo (US20130211676A1).

	Claim.20 Benyo discloses an electromechanical motor vehicle power steering mechanism for assisting steering of a motor vehicle (see at least abstract, an electric power steering system ), comprising: an electric motor (see at least fig.2, element 19  is a motor, p45) configured to produce a steering assist (see at least fig.1-2, p42, driver assistance device 15 outputs a driver assistance demand value 16 to the control device 10, p46-47), a torque sensor (see at least fig.1-2, element 11, a torque sensor) configured to detect input torque (see at least fig.2, steering wheel torque M) from a driver to a steering wheel operatively attached to the motor vehicle power steering mechanism (see at least fig.2, p45, element 2 is a steering hand wheel), wherein the electric motor is configured to generate an assistance torque in response to an output signal from the torque sensor indicative of the input torque (see at least fig,2, p42-46, a driver assistance demand value 16 to the control device 10, the control device 10 calculates requested supply power value 13, 13’ or 13” outputting them to the respective electric motor), in which the relationship between the indicated input torque and the assistance torque generated by the motor is defined by a boost curve (see at least fig.2-3, element 18 a is a basic controller, p45-47, the controller 18 comprises a basic controller 18a to calculate a virtual requested motor torque 23 on basis of the steering 
	Claim.21 Benyo discloses including a transfer function used to stabilize the boost curve, wherein the transfer function is the base function of the logical summer (see at least fig.2-4, element 18b2 is a limiting assistance controller portion, element 33 is a combination device, p54-55, the combination device 33 to calculate the limiting factor k by multiplying all these limiting factors: k-k1.times.k2.times.ki…, p53, assistance limit TR0max which is a function of vehicle speed, or steering torque TA, which can be result  from rack load or steering shaft torque, by means of limiting factor k1, or steering angle α, by means of limiting factor k2 ,p59-60,p50-52, intermediate correction driver support value 25 is limiting in the limiting assistance controller portion 18b2, p45).
	Claim.22 Benyo discloses including a diagnostic unit used to switch the steering assist to a fail-safe mode in case of a malfunction of the transfer function (see at least fig.4-5, p59, the absolute value of the assistance limit TR0max is decreased by increasing the speed from zero to the maximum parking speed v1, to the maximum city speed v2, to the slow country road speed v3, the maximum country road speed v4, p60-61, p5).
	Claim.23 Benyo discloses wherein the fail-safe mode comprises a degraded assist resulting in a reduced assistance torque (see at least fig.4-5, p59, the absolute value of the assistance limit TR0max is decreased by increasing the speed from zero to the maximum parking speed v1, to the maximum city speed v2, to the slow country road speed v3, the maximum country road speed v4, p60-61, p5).
	Claim.24 Benyo discloses wherein the reduced assistance torque is zero (see at least fig.4-5, p59, the absolute value of the assistance limit TR0max is decreased by increasing the speed from zero to the 
	Claim.25 Benyo discloses comprising a torque controller, which is subject to steering algorithms, to actively modify the relationship between the indicated input torque and the assistance torque as defined by the boost curve (see at fig.2-4, element 33 is a combination device, p54-55, the combination device 33 to calculate the limiting factor k by multiplying all these limiting factors: k-k1.times.k2.times.ki…, p53, assistance limit TR0max which is a function of vehicle speed, or steering torque TA, which can be result  from rack load or steering shaft torque, by means of limiting factor k1, or steering angle α, by means of limiting factor k2 ,p59-60).
	Claim.26 Benyo discloses wherein the output of the torque controller is processed with the output of the logical summer in a limiter, which limits the torque controller output based on the safety limits (see at fig.2-4, element 33 is a combination device, p54-55, the combination device 33 to calculate the limiting factor k by multiplying all these limiting factors: k-k1.times.k2.times.ki…, p53, assistance limit TR0max which is a function of vehicle speed, or steering torque TA, which can be result  from rack load or steering shaft torque, by means of limiting factor k1, or steering angle α, by means of limiting factor k2 ,p59-60).
	Claim.27 Benyo discloses wherein the output of the torque controller is processed with the output of the transfer function, which is arranged downstream of the logical summer, in a limiter, which limits the torque controller output based on the safety limits (see at fig.2-4, element 33 is a combination device, p54-55, the combination device 33 to calculate the limiting factor k by multiplying all these limiting factors: k-k1.times.k2.times.ki…, p53, assistance limit TR0max which is a function of vehicle speed, or steering torque TA, which can be result  from rack load or steering shaft torque, by means of limiting factor k1, or steering angle α, by means of limiting factor k2 ,p59-60).
	Claim.28 Benyo discloses wherein the limiter provides the assistance torque when the steering assist is not switched to fail-safe mode (see at least fig.4-5, p59, the absolute value of the assistance limit 
	Claim.29 Benyo discloses wherein the assistance torque or in fail-safe mode the reduced assistance torque is transmitted to a motor controller of the electric motor (see at least fig.2-3, element 18b2 is a limiting assistance controller portion, p50-52, intermediate correction driver support value 25 is limiting in the limiting assistance controller portion 18b2, p45).
	Claim.30 Benyo discloses wherein the boost curve is represented by a characteristic which depends only on parameters of the steering mechanism (see at least fig.2-3, element 18 a is a basic controller, p45-47, the controller 18 comprises a basic controller 18a to calculate a virtual requested motor torque 23 on basis of the steering shaft torque 12 or as an alternate of the steering wheel torque M and other parameters 14a).
	Claim.31 Benyo discloses wherein the safety limits depend on parameters of the steering mechanism (see at fig.2-4, element 33 is a combination device, p54-55, the combination device 33 to calculate the limiting factor k by multiplying all these limiting factors: k-k1.times.k2.times.ki…, p53, assistance limit TR0max which is a function of vehicle speed, or steering torque TA, which can be result  from rack load or steering shaft torque, by means of limiting factor k1, or steering angle α, by means of limiting factor k2 ,p59-60).
	Claim.32 Benyo discloses wherein the parameters of the steering mechanism are one or more of the driver applied input torque or a vehicle speed or a turning speed of the steering wheel (see at least fig.2-6, p42-46, the steering shaft torque value 12, which is introduced by the steering hand wheel 2 and measured by the torque sensor 11, p23).
	Claim.33 Benyo discloses wherein the steering mechanism is of a column assist type (see at least fig.1, p14, support torque).


Claim.36 Benyo discloses wherein the method further comprises the step: checking the output of the transfer function, and when a malfunction is detected, switching the assistance torque to a fail-safe mode by the use of a diagnostic unit, wherein the fail-safe mode comprises a degraded assist resulting in a reduced assistance torque (see at least fig.4-5, p59, the absolute value of the assistance limit TR0max is decreased by increasing the speed from zero to the maximum parking speed v1, to the maximum city speed v2, to the slow country road speed v3, the maximum country road speed v4, p60-61, p5).
	Claim.37 Benyo discloses wherein the boost curve is represented by a characteristic which depends on parameters of the steering mechanism, wherein the parameters of the steering mechanism are one or more of the driver applied input torque, or a vehicle speed, or a turning speed of the steering wheel (see at least fig.2-6, p42-46, the steering shaft torque value 12, which is introduced by the steering hand wheel 2 and measured by the torque sensor 11, p23).
	Claim.38 Benyo discloses wherein the safety limits depend on parameters of the steering mechanism, wherein the parameters of the steering mechanism are one or more of the driver applied input torque, or a vehicle speed, or a turning speed of the steering wheel (see at least fig.2-6, p42-46, the steering shaft torque value 12, which is introduced by the steering hand wheel 2 and measured by the torque sensor 11, p23, p54-55, the combination device 33 to calculate the limiting factor k by multiplying 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662